Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al (US 2019/0036569)(hereinafter Deng).
Regarding claim 1, Deng discloses an information feedback method, comprising: 
determining N pieces of feedback information according to one Channel State Information (CSI) report configuration, wherein the N pieces of feedback information comprise N Rank Indications (RIs) and N Precoding Matrix Indications (PMIs), and N is an integer greater than or equal to 1 (see Deng, Fig. 3, p. [0122-0123], e.g., a base station sends CSI reporting mode indication information, where the CSI reporting mode indication information is used to instruct to perform joint CSI measurement and feedback based on N pieces of associated CSI measurement configuration information, and N is an integer greater than 1, and Fig. 9, p. [0248], e.g., a terminal receives the CSI report mode indication information sent by the base station, and performs CSI joint measurement and feedback on the basic of the CSI report mode indication information; each group of CSI includes one or a combination of the following information: an RI, a PMI, and a CQI); and sending the N pieces of feedback information to a base station (see Deng, Fig. 10, p. [0264-0272], e.g., the network device (e.g., a base station) may include a sending module 1001 and a receiving module 1002).
 	Regarding claim 16, Deng discloses an information feedback method, comprising: 
 	receiving N pieces of feedback information sent by User Equipment (UE) according to one Channel State Information (CSI) report configuration, wherein the N pieces of feedback information comprise N Rank Indications (RIs) and N Precoding Matrix Indications (PMIs), and N is an integer greater than or equal to 1 (see Deng, Fig. 3, p. [0122-0123], e.g., a base station sends CSI reporting mode indication information, where the CSI reporting mode indication information is used to instruct to perform joint CSI measurement and feedback based on N pieces of associated CSI measurement configuration information, and N is an integer greater than 1, and Fig. 9, p. [0248], e.g., a terminal receives the CSI report mode indication information sent by the base station, and performs CSI joint measurement and feedback on the basic of the CSI report mode indication information; each group of CSI includes one or a combination of the following information: an RI, a PMI, and a CQI).  
 	Regarding claim 31, Deng discloses an information feedback device, comprising: a memory and a processor (see Deng, Fig. 11), wherein the memory stores a computer program, and the processor is configured to run the computer program to: determine N pieces of feedback information according to one Channel State Information (CSI) report configuration, wherein the N pieces of feedback information comprise N Rank Indications (RIs) and N Precoding Matrix Indications (PMIs), and N is an integer greater than or equal to 1 (see Deng, Fig. 3, p. [0122-0123], e.g., a base station sends CSI reporting mode indication information, where the CSI reporting mode indication information is used to instruct to perform joint CSI measurement and feedback based on N pieces of associated CSI measurement configuration information, and N is an integer greater than 1, and Fig. 9, p. [0248], e.g., a terminal receives the CSI report mode indication information sent by the base station, and performs CSI joint measurement and feedback on the basic of the CSI report mode indication information; each group of CSI includes one or a combination of the following information: an RI, a PMI, and a CQI); and send the N pieces of feedback information to a base station (see Deng, Fig. 10, p. [0264-0272], e.g., the network device (e.g., a base station) may include a sending module 1001 and a receiving module 1002).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 9, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Onggosanusi et al (US 2018/0175993)(hereinafter Onggosanusi).
 	Regarding claim 2, Deng does not expressly disclose the method as claimed in claim 1, wherein the N pieces of feedback information further comprise: N numbers of non-zero wideband amplitude coefficients that are fed back.  
 	Onggosanusi discloses the above recited limitations (see Onggosanusi, p. [0169-0177], e.g., In another sub-embodiment which is applicable to Type II with rank 1-2, beam amplitude/power coefficients can be reported separately in addition to the first PMI; the first segment can carry CSI parameters which are not affected by RI and/or the number of non-zero wideband amplitude/power coefficients).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Onggosanusi’s teachings into Deng.  The suggestion/motivation would have been to provide  the value of such (wideband) beam amplitude/power coefficients, the subband reporting payload can be adjusted as suggested by Onggosanusi.
 	Regarding claim 3, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 2, wherein when a sum of the N RIs is less than or equal to 4, the N pieces of feedback information further comprise one Channel Quality Indicator (CQI); and when the sum of the N RIs is greater than 4, the N pieces of feedback information further comprise two CQIs (see Deng, p. [0114-0119], e.g., group of CSI includes a PMI corresponding to each piece of CSI measurement configuration information and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information, and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information; the N pieces of associated CSI measurement configuration information may be configured for the terminal by using M (M is an integer greater than 1 and less than N) CSI processes, some CSI processes include a plurality of pieces of CSI measurement configuration information, and some CSI processes include one piece of CSI measurement configuration information; The CSI reporting mode indication information may be configured by using higher layer signaling, and the base station may notify, by using higher layer signaling, the terminal of a manner of performing CSI reporting) .  
 	Regarding claim 5, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 2, wherein N is equal to the number of Transmission Configuration Indicators (TCIs) configured in one or more Channel State Information Reference Signal (CSI-RS) resources corresponding to one or more CSI-RS Resource Indicators (CRIs); the N pieces of feedback information further comprise the one or more CRIs; and the one or more CSI-RS resources corresponding to the one or more CRIs are one or more CSI-RS resources contained in a CSI-RS resource set (see Deng, p. [0114-0119], e.g., group of CSI includes a PMI corresponding to each piece of CSI measurement configuration information and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information, and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information; the N pieces of associated CSI measurement configuration information may be configured for the terminal by using M (M is an integer greater than 1 and less than N) CSI processes, some CSI processes include a plurality of pieces of CSI measurement configuration information, and some CSI processes include one piece of CSI measurement configuration information; The CSI reporting mode indication information may be configured by using higher layer signaling, and the base station may notify, by using higher layer signaling, the terminal of a manner of performing CSI reporting).  
 	Regarding claim 6, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 2, wherein N is equal to the number of one or more CSI-RS Resource Indicators (CRIs), or the number of feedback CSI-RS resources (see Deng, p. [0114-0119], e.g., group of CSI includes a PMI corresponding to each piece of CSI measurement configuration information and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information, and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information; the N pieces of associated CSI measurement configuration information may be configured for the terminal by using M (M is an integer greater than 1 and less than N)) .  
	Regarding claim 9, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 6, wherein a maximum value of N is notified by higher layer signaling to User Equipment (UE) (see Deng, p. [0114-0119], e.g., group of CSI includes a PMI corresponding to each piece of CSI measurement configuration information and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information, and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information; the N pieces of associated CSI measurement configuration information may be configured for the terminal by using M (M is an integer greater than 1 and less than N)).  
	Regarding claim 12, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 5, wherein a feedback overhead of the RIs is determined based on a CSI-RS resource, which is configured with the most TCIs, in the CSI-RS resource set (see Deng, p. [0114-0119], e.g., group of CSI includes a PMI corresponding to each piece of CSI measurement configuration information and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information, and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information; the N pieces of associated CSI measurement configuration information may be configured for the terminal by using M (M is an integer greater than 1 and less than N) CSI processes, some CSI processes include a plurality of pieces of CSI measurement configuration information, and some CSI processes include one piece of CSI measurement configuration information).  
 	Regarding claim 13, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 2, wherein the N RIs are jointly fed back by a same signaling (see Onggosanusi, p. [0169-0177], e.g., In another sub-embodiment which is applicable to Type II with rank 1-2, beam amplitude/power coefficients can be reported separately in addition to the first PMI; the first segment can carry CSI parameters which are not affected by RI and/or the number of non-zero wideband amplitude/power coefficients).
  	Regarding claim 14, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 2, wherein when N is greater than 1, the first PMI is set in a CSI part 2, and the second PMI is set in a CSI part 3 (see Onggosanusi, p. [0169-0177], e.g., In another sub-embodiment which is applicable to Type II with rank 1-2, beam amplitude/power coefficients can be reported separately in addition to the first PMI; the first segment can carry CSI parameters which are not affected by RI and/or the number of non-zero wideband amplitude/power coefficients).  
 	Regarding claim 15, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 2, wherein there is a one-to-one correspondence among the N RIs, the N PMIs and the N numbers of non-zero wideband amplitude coefficients that are fed back (see Onggosanusi, p. [0169-0177], e.g., In another sub-embodiment which is applicable to Type II with rank 1-2, beam amplitude/power coefficients can be reported separately in addition to the first PMI; the first segment can carry CSI parameters which are not affected by RI and/or the number of non-zero wideband amplitude/power coefficients).
	Regarding claim 17, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 16, wherein the N pieces of feedback information further comprise: N numbers of non-zero wideband amplitude coefficients that are fed back (see Onggosanusi, p. [0169-0177], e.g., In another sub-embodiment which is applicable to Type II with rank 1-2, beam amplitude/power coefficients can be reported separately in addition to the first PMI; the first segment can carry CSI parameters which are not affected by RI and/or the number of non-zero wideband amplitude/power coefficients).  
 	Regarding claim 18, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 17, wherein when a sum of the N RIs is less than or equal to 4, the N pieces of feedback information further comprise one Channel Quality Indicator (CQI); and when the sum of the N RIs is greater than 4, the N pieces of feedback information further comprise two CQIs (see Deng, p. [0114-0119], e.g., group of CSI includes a PMI corresponding to each piece of CSI measurement configuration information and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information, and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information; the N pieces of associated CSI measurement configuration information may be configured for the terminal by using M (M is an integer greater than 1 and less than N) CSI processes, some CSI processes include a plurality of pieces of CSI measurement configuration information, and some CSI processes include one piece of CSI measurement configuration information; The CSI reporting mode indication information may be configured by using higher layer signaling, and the base station may notify, by using higher layer signaling, the terminal of a manner of performing CSI reporting) .  
   	Regarding claim 19, the combined teachings of Deng and Onggosanusi disclose the method as claimed in claim 17, wherein N is equal to the number of Quasi Co-Location (QCL) sets which are contained in one or more Transmission Configuration Indicators (TCIs) configured in one or more Channel State Information Reference Signal (CSI-RS) resources corresponding to one or more CSI-RS Resource Indicators (CRIs); the N pieces of feedback information further comprise the one or more CRIs; and the one or more CSI-RS resources corresponding to the one or more CRIs are one or more CSI-RS resources contained in a CSI-RS resource set (see Deng, p. [0114-0119], e.g., group of CSI includes a PMI corresponding to each piece of CSI measurement configuration information and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information, and a joint CQI corresponding to the N pieces of associated CSI measurement configuration information; the N pieces of associated CSI measurement configuration information may be configured for the terminal by using M (M is an integer greater than 1 and less than N) CSI processes, some CSI processes include a plurality of pieces of CSI measurement configuration information, and some CSI processes include one piece of CSI measurement configuration information; The CSI reporting mode indication information may be configured by using higher layer signaling, and the base station may notify, by using higher layer signaling, the terminal of a manner of performing CSI reporting); or, N is equal to the number of TCIs configured in one or more CSI-RS resources corresponding to one or more CRIs; the N pieces of feedback information further comprise the one or more CRIs; and the one or more CSI-RS resources corresponding to the one or more CRIs are one or more CSI-RS resources contained in a CSI-RS resource set; or, N is equal to the number of one or more CRIs, and the N pieces of feedback information further comprise the one or more CRIs.  
Claims 4, 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Deng and Onggosanusi in view of D1: (EP 3537620 A1).
 	Regarding claim 4, the combined teaching of Deng and Onggosanusi do not expressly disclose the method as claimed in claim 2, wherein N is equal to the number of Quasi Co-Location (QCL) sets which are contained in one or more Transmission Configuration Indicators (TCIs) respectively configured in one or more Channel State Information Reference Signal (CSI-RS) resources corresponding to one or more CSI-RS Resource Indicators (CRIs); the N pieces of feedback information further comprise the one or more CRIs; and the one or more CSI-RS resources corresponding to the one or more CRIs are one or more CSI-RS resources contained in a CSI-RS resource set.  
 	D1 discloses the above recited limitations (see D1, p. [0004], e.g., a base station may configure the terminal to measure and quantize the channel information and to feed back the quantized CSI information (including Rank Indicator (RI), Precoding Matrix Indicator (PMI) and Channel Quality Indicator (CQI)) periodically through a PUCCH, and p. [0092], e.g., the base station further configures a CSI calculation manner for the terminal according to the transmission manner to be used. Since QCL information can also be used for grouping of resources including ports, the indication manner of the grouping information may be associated with the QCL).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate D1’s teachings into the combined teachings of Deng and Onggosanusi.  The suggestion/motivation would have been to provide the configuration information about precoding indication feedback includes whether precoding indication information is acquired by using a codebook data resource as suggested by D1.	
 	Regarding claim 7, the combined teaching of Deng, Onggosanusi  and D1 disclose the method as claimed in claim 4, wherein the number of the one or more CRIs is 1(see D1, p. [0004], e.g., a base station may configure the terminal to measure and quantize the channel information and to feed back the quantized CSI information (including Rank Indicator (RI), Precoding Matrix Indicator (PMI) and Channel Quality Indicator (CQI)) periodically through a PUCCH, and p. [0092], e.g., the base station further configures a CSI calculation manner for the terminal according to the transmission manner to be used. Since QCL information can also be used for grouping of resources including ports, the indication manner of the grouping information may be associated with the QCL).  
 	Regarding claim 8, the combined teaching of Deng, Onggosanusi  and D1 disclose the method as claimed in claim 6, wherein the number of Quasi Co-Location (QCL) sets configured in each CSI-RS resource in the CSI-RS resource set is equal to 1 (see D1, p. [0004], e.g., a base station may configure the terminal to measure and quantize the channel information and to feed back the quantized CSI information (including Rank Indicator (RI), Precoding Matrix Indicator (PMI) and Channel Quality Indicator (CQI)) periodically through a PUCCH, and p. [0092], e.g., the base station further configures a CSI calculation manner for the terminal according to the transmission manner to be used. Since QCL information can also be used for grouping of resources including ports, the indication manner of the grouping information may be associated with the QCL).
 	Regarding claim 10, the combined teaching of Deng, Onggosanusi  and D1 disclose the method as claimed in claims 4, wherein when there is only one CSI-RS resource configured in the CSI-RS resource set, the N pieces of feedback information do not comprise the one or more CRIs (see D1, p. [0004], e.g., a base station may configure the terminal to measure and quantize the channel information and to feed back the quantized CSI information (including Rank Indicator (RI), Precoding Matrix Indicator (PMI) and Channel Quality Indicator (CQI)) periodically through a PUCCH, and p. [0092], e.g., the base station further configures a CSI calculation manner for the terminal according to the transmission manner to be used. Since QCL information can also be used for grouping of resources including ports, the indication manner of the grouping information may be associated with the QCL).
 	Regarding claim 11, the combined teaching of Deng, Onggosanusi  and D1 disclose the method as claimed in claim 4, wherein a feedback overhead of the RIs is determined based on a CSI-RS resource, which is configured with a TCI containing the most QCL sets, in the CSI-RS resource set (see D1, p. [0004], e.g., a base station may configure the terminal to measure and quantize the channel information and to feed back the quantized CSI information (including Rank Indicator (RI), Precoding Matrix Indicator (PMI) and Channel Quality Indicator (CQI)) periodically through a PUCCH, and p. [0092], e.g., the base station further configures a CSI calculation manner for the terminal according to the transmission manner to be used. Since QCL information can also be used for grouping of resources including ports, the indication manner of the grouping information may be associated with the QCL).
The prior art of record (in particular, Wu et al (US 2019/0319689) discloses the method includes: performing by a terminal channel measurement according to a reference signal; selecting M subbands from K subbands of a CSI reporting band, and reporting to a base station the M subbands' Relative Power Indicator (RPI) and Phase Indicator (PI) of a weighted coefficient associated with a precoding codebook index, where M and K are integers greater than or equal to 1, M<K; each subband is a set of R resource blocks RB, where R is an integer greater than or equal to 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477